ORDER
On the showing made, we are unable to determine whether the disciplinary board acted arbitrarily, capriciously or unreasonably in approving the dismissal of the complaint against respondent. Supreme Court
*998Rule XIX, § 30(C). However, given the allegations made by the complainant, we believe the disciplinary board erred in not directing that the matter be investigated further pursuant to Supreme Court Rule XIX, § 30(A), particularly as relates to respondent’s obligations under Rules 1.4 and 1.15 of the Rules of Professional Conduct. Accordingly, this matter is remanded to the Office of Disciplinary Counsel to conduct further investigation pursuant to Supreme Court Rule XIX, § 11(B).
FOR THE COURT:
/s/ Jeffrey P. Victory Justice, Supreme Court of Louisiana